{¶ 16} I respectfully dissent. The majority agrees with the trial court that although the December 26, 2002 purge order was "not specific" and "somewhat confusing," Slagle should have known that he owed more money. I disagree.
 {¶ 17} This writer notes that the trial court "speaks from its journal." Bittmann v. Bittmann (1934), 129 Ohio St. 123, 127. If terms in a trial court's judgment entry are ambiguous, it is unreasonable to find an appellant in contempt. Collette v. Collette (Aug. 29, 2001), 9th Dist. No. 20423, 2001 Ohio App. LEXIS 3823, at 9.
 {¶ 18} In the instant matter, Slagle complied with the purge order which stated that he "may purge himself of this contempt by posting the $1500.00 cash bond * * * and by paying * * * $45.96 per month * * * toward the stipulated arrears."
 {¶ 19} It is unreasonable to assume from the trial court's judgment entry that Slagle either knew or should have known that he owed more money in order to purge himself of this contempt. The trial court should have been more precise in its order.
 {¶ 20} For the foregoing reasons, I would reverse the judgment of the trial court.